       Case 1:20-cv-00147-PJK-KK Document 52 Filed 05/10/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


MARC GRANO as personal representative        §
of the WRONGFUL DEATH ESTATE                 §
OF JONATHAN ANDREW GARCIA                    §
and a Next Friend to J.O.G., A.S.R., An.J.G  §
and Ar.J.G                                   §
                                             §
                        Plaintiff,           §
                                             §
v.                                           §    Case No. 1:20-cv-00147-PJK-KK
                                             §
STATE OF NEW MEXICO, GREGG                   §
MARCANTEL, New Mexico Secretary of           §
Corrections, DAVID JABLONSKI, New            §
Mexico Secretary of Corrections,             §
CLARENCE OLIVAS, Deputy Warden               §
Of Penitentiary of New Mexico, BRIAN         §
LUCERO, Corrections Officer, FNU             §
MARTINEZ, Corrections Officer, FNU           §
BACA, Captain, Corrections Officer, FNU §
WELLS, Sergeant, Corrections Officer, and §
JOHN DOES 1 through 5, employees,            §
staff, agents of Penitentiary of New Mexico, §
                                             §
                            Defendants.      §


                DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       COME NOW Defendants and ask that the Court award summary judgment based upon

deemed admissions to discovery requests.      After failing to timely serve its Complaint on

Defendants [See Dkt. No. 4], Plaintiff continued his dilatory behavior by failing to answer

Requests for Admission (and other discovery devices). Failure to timely answer Requests for

Admission means that the matter is deemed admitted. Several of the Requests for Admission

asked Plaintiff to admit the absence of essential elements of his alleged causes of action. By

failing to timely answer that Request, Plaintiff has thus admitted he suffered no damages.
        Case 1:20-cv-00147-PJK-KK Document 52 Filed 05/10/21 Page 2 of 5




Damages are an essential element of Plaintiff’s claims. Therefore, Plaintiff cannot meet his

burden of proof on any of his claims. Judgment must be granted in favor of the Defendants and

and Plaintiff’s Complaint must be dismissed with prejudice. In support of its Motion, the

Defendants respectfully show the Court as follows:

       I.        The undisputed material facts show that Plaintiff admits he sustained no
                 damages as result of any alleged acts or admissions of the Defendants and
                 admits that no Defendant violated his rights under state or federal law or
                 regulation.

   1. On March 15, 2021, Defendants served Plaintiff, by email and first class mail, a set of

Requests For Admissions. A true and correct copy of the Requests and the certificate of service

are attached as Exhibits 1 and 2, respectively.

   2. Plaintiff was required to answer the Requests for Admission by April 14, 2021. [FRCP

       Rule 36(a)(3)].

   3. One Request asked Plaintiff to “Admit you have sustained no damages as a result of your

       allegations against Defendants in this lawsuit.” [Req. for Admission No. 4, Ex. 1].

   4. Another request asked Plaintiff to “Admit no act or omission on the part of any

       employee, agent, or representative of Defendants has proximately caused you damages or

       harm.” [Req. for Admission No. 5, Ex. 1].

   5. Yet another request asked Plaintiff to “Admit no employee, former employee, agent or

       representative of Defendants has violated any state or federal law or regulation with

       regard to your allegations against Defendants in this lawsuit.” [Req. for Admission No. 6,

       Ex. 1].

   6. No discovery responses have been received as of May 10, 2021. Indeed, Plaintiff has not

       responded to a single discovery request issued by Defendants. See Pacer listing no

       Certificate of Service after Defendants’ Certificate served on March 15, 2021.
    Case 1:20-cv-00147-PJK-KK Document 52 Filed 05/10/21 Page 3 of 5




   II.     An essential element to state a claim under statue providing civil action for
           deprivation of rights is that conduct complained of deprived plaintiff of
           rights, privileges or immunities secured by Constitution or laws of the United
           States.

7. There are two essential elements to stating a claim under 42 U.S.C. Section 1983: (1) the

   conduct complained of was by a person acting under color of state law; (2) the conduct

   complained of deprived the plaintiff of rights, privileges or immunities secured by the

   Constitution or Laws of the United States. Adickes v. Kress & Co., 398 U.S. 144, 90

   S.Ct. 1598, 26 L.Ed.2d 142 (1970); Palacios v. Foltz, 441 F.2d 1196 (10 Cir. 1971);

   Endicott v. Van Petten, 330 F.Supp. 878 (D.Kan.1971).

8. By admitting that no employee, former employee, agent or representative of Defendants

   has violated any state or federal law or regulation” with regard to his allegations, Plaintiff

   has acknowledged the lack of proof for the essential elements of his claims.

   III.    Defendants are entitled to Summary Judgment and dismissal of Plaintiff’s
           claims with prejudice.

9. Summary judgment pursuant to Fed.R.Civ.P. 56 is appropriate where there is no genuine

   issue of material fact and the moving party is entitled to judgment as a matter of law.

   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Anderson v. Liberty Lobby,

   Inc., 477 U.S. 242, 250 (1986); Kendall v. Watkins, 998 F.2d 848, 850 (10th Cir.1993).

   The plain language of Rule 56(c) mandates the entry of summary judgment, after

   adequate time for discovery and upon motion, against a party who fails to make a

   showing sufficient to establish the existence of an element essential to that party's case,

   and on which that party will bear the burden of proof at trial. Celotex, 477 U.S. at 317.

   “Summary judgment is appropriate if the pleadings, depositions, answers to

   interrogatories, and admissions on file, together with the affidavits, if any, show that
       Case 1:20-cv-00147-PJK-KK Document 52 Filed 05/10/21 Page 4 of 5




      there is no genuine issue as to any material fact and that the moving party is entitled to

      judgment as a matter of law.” Kaul v. Stephan,83 F.3d 1208, 1212 (10th Cir.1996).

   10. In this case, Plaintiff has conclusively established that he cannot show a person acting

      under color of state law violated his rights under state or federal law or regulation.

      Further, he has conclusively established he cannot meet his burden of proof to show

      damages.

                                          PRAYER

              WHEREFORE, Defendants ask the Court to dismiss Plaintiff’s claims with

      prejudice, and for such other and further relief as the Court deems just and proper.

                                            Respectfully submitted,

                                            WALSH GALLEGOS TREVIÑO
                                            RUSSO & KYLE, P.C.


                                            BY:      Rodney L. Gabaldon
                                                  Rodney L. Gabaldón
                                                  New Mexico State Bar No. 10514
                                                  500 Marquette Avenue NW, Suite 1310
                                                  Albuquerque, NM 87102-5316
                                                  Telephone: (505) 243-6864
                                                  E-mail: rgabaldon@wabsa.com
                                                  Attorneys for Defendants




                               CERTIFICATE OF SERVICE


I HEREBY CERTIFY that on the 10th day of May 2021, I filed the foregoing electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:
     Case 1:20-cv-00147-PJK-KK Document 52 Filed 05/10/21 Page 5 of 5




Joseph M. Romero
JOSEPH M. ROMERO LAW, LLC
P.O. Box 27579
Albuquerque, NM 87125
Tel: (505) 433-1642
E-mail: joe@romerolawnm .com
Attorney for Plaintiff


                                       By: /s/ Rodney L. Gabaldon
                                           Rodney L. Gabaldon
